
	
		I
		111th CONGRESS
		2d Session
		H. R. 5607
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2010
			Mr. Markey of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Science and
			 Technology, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the establishment of a program to support
		  the development, demonstration, and commercialization of innovative
		  technologies to prevent, stop, or capture large-scale accidental discharges of
		  oil or other hydrocarbons from offshore oil and gas drilling operations,
		  including deepwater and ultra-deepwater operations, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Oil Spills
			 Act or the SOS
			 Act.
		2.Offshore drilling
			 safety technology development
			(a)Subtitle J of
			 title IX of the Energy Policy Act of 2005 (42 U.S.C. 16371–16378) is amended to
			 read as follows:
				
					JOffshore Drilling
				Safety Technology Development
						999.Innovative
				offshore drilling safety technology program
							(a)DefinitionsFor
				purposes of this section:
								(1)Advisory
				committeeThe term Advisory Committee means the
				SOS Fund Technical Advisory Committee established under subsection (f).
								(2)AwardThe
				term award means a grant, contract, or cooperative agreement.
								(3)Blowout
				preventerThe term blowout preventer means a
				device installed on an offshore well that uses one or more valves, rams, or
				preventers to control or stop any otherwise uncontrolled flow of hydrocarbons
				or drilling fluids from the well.
								(4)DeepwaterThe
				term deepwater means a water depth that is greater than 200 but
				less than 1,500 meters.
								(5)FundThe
				term Fund means the Safety and Offshore Spills (SOS) Fund
				established under subsection (g).
								(6)Remotely
				operated vehicleThe term remotely operated
				vehicle means a remotely controlled unmanned submersible vehicle, used
				to inspect, control, or perform operations on a blowout preventer or other
				subsea drilling equipment.
								(7)Secondary
				control systemThe term secondary control system
				means a system, such as a deadman, autoshear, or acoustic switch, designed to
				activate blowout preventer components to shut in an offshore well in the event
				of an emergency event such as a loss of communication with or power to the
				blowout preventer.
								(8)Ultra-deepwaterThe
				term ultra-deepwater means a water depth that is equal to or
				greater than 1,500 meters.
								(b)Program
				establishmentNot later than 180 days after the date of enactment
				of this section, the Secretary, in consultation with the Secretary of Interior,
				shall establish a program, in accordance with the requirements of this section,
				to provide awards to support the development, demonstration, and
				commercialization of innovative technologies to prevent, stop, or capture
				large-scale accidental discharges of oil or other hydrocarbons from offshore
				oil and gas drilling operations, including deepwater and ultra-deepwater
				operations.
							(c)Focus areas for
				awardsAwards provided under this section shall focus on new
				technologies or innovative improvements to existing technologies,
				including—
								(1)blowout
				preventers;
								(2)secondary control
				systems;
								(3)remotely operated
				vehicles; and
								(4)prefabricated
				systems or technologies to stop or capture a large-scale hydrocarbon discharge
				from an offshore well, at or near the source of such discharge, in the event of
				the failure of a blowout preventer.
								(d)Project
				selectionThe Secretary shall issue solicitations for
				applications for awards under this section and shall select projects for
				awards, on a competitive basis, based on—
								(1)potential for
				commercialization of the relevant technology;
								(2)potential to
				enhance industry’s capacity to prevent, stop, or contain a large-scale
				accidental discharge of oil or other hydrocarbons from offshore drilling
				operations; and
								(3)such other factors
				as the Secretary may prescribe.
								(e)Annual
				plan
								(1)In
				generalThe program under this section shall be carried out
				pursuant to annual plans prepared by the Secretary in accordance with the
				requirements of this subsection, which shall describe the ongoing and
				prospective activities of the program under this section.
								(2)Outside
				bodiesIn formulating each annual plan under this subsection, the
				Secretary shall—
									(A)solicit and take
				into consideration recommendations from the Advisory Committee; and
									(B)take into
				consideration the needs identified and recommendations set forth by any
				independent commission established by the President to investigate the
				Deepwater Horizon oil spill and by the Interagency Coordinating Committee on
				Oil Pollution Research established pursuant to section 7001 of the Oil
				Pollution Act of 1990 (33 U.S.C. 2761).
									(3)PublicationNot
				later than November 30 of 2010 and each calendar year thereafter through 2016,
				the Secretary shall transmit to Congress and publish on the Internet the annual
				plan for the succeeding year, together with the recommendations provided by the
				Advisory Committee with regard to such plan.
								(f)Technical
				advisory committee
								(1)EstablishmentNot
				later than 60 days after the date of enactment of this section, the Secretary
				shall establish an independent advisory committee to be known as the SOS Fund
				Technical Advisory Committee.
								(2)MembershipThe
				Advisory Committee shall consist of at least 9 members. Each member shall have
				extensive research or operational knowledge of safety technologies associated
				with offshore oil and gas exploration and production. The Secretary shall
				appoint Advisory Committee members, including a chair and vice-chair of the
				Advisory Committee. Terms shall be 3 years in length, except for initial terms,
				which may be up to 5 years in length to allow staggering. Members may be
				reappointed only once for an additional 3-year term.
								(3)DutiesThe
				Advisory Committee shall advise the Secretary on the development and
				implementation of programs under this section, including by reviewing and
				providing recommendations with regard to each annual plan under subsection
				(e).
								(4)CompensationA
				member of the Advisory Committee shall serve without compensation but shall
				receive travel expenses in accordance with applicable provisions under
				subchapter I of chapter 57 of title 5, United States Code.
								(g)Funding
								(1)FundThere
				is hereby established in the Treasury of the United States a separate fund to
				be known as the Safety and Offshore Spill (SOS) Fund.
								(2)Oil and gas
				lease incomeFor each of fiscal years 2011 through 2017, from any
				Federal royalties, rents, and bonuses derived from Federal onshore and offshore
				oil and gas leases issued under the Outer Continental Shelf Lands Act (43
				U.S.C. 1331 et seq.) which are deposited in the Treasury, and after
				distribution of any such funds as described in paragraph (3), $50,000,000 shall
				be deposited into the Fund.
								(3)Prior
				distributionsThe distributions described in paragraph (2) are
				those required by law—
									(A)to States and to
				the Reclamation Fund under the Mineral Leasing Act (30 U.S.C. 191(a));
				and
									(B)to other funds
				receiving monies from Federal oil and gas leasing programs, including—
										(i)any recipients
				pursuant to section 8(g) of the Outer Continental Shelf Lands Act (43 U.S.C.
				1337(g));
										(ii)the Land and
				Water Conservation Fund, pursuant to section 2(c) of the Land and Water
				Conservation Fund Act of 1965 (16 U.S.C. 4601–5(c));
										(iii)the Historic
				Preservation Fund, pursuant to section 108 of the National Historic
				Preservation Act (16 U.S.C. 470h); and
										(iv)the coastal
				impact assistance program established under section 31 of the Outer Continental
				Shelf Lands Act (43 U.S.C. 1356a).
										(4)Obligation
				authorityMonies in the Fund shall be available to the Secretary
				for obligation, or to cover the Secretary’s costs of administering the program
				in accordance with the limitation in paragraph (5), under this section without
				fiscal year limitation, to remain available until expended.
								(5)Administrative
				costsFor each of fiscal years 2011 through 2017, the Secretary
				may use not more than 5 percent of the monies deposited in the Fund to cover
				the Secretary’s costs of administering the program under this
				section.
								.
			(b)Conforming
			 amendmentThe items relating
			 to subtitle J of title IX in the table of contents of the Energy Policy Act of
			 2005 are amended to read as follows:
				
					
						Subtitle J—Offshore Drilling Safety
				Technology Development
						Sec. 999. Innovative offshore drilling
				safety technology
				program.
					
					.
			
